         Case 1:19-cr-00018-ABJ Document 231 Filed 10/03/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,

                 Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/
                                             ORDER

        Upon consideration of defendant Roger J. Stone, Jr.’s Unopposed Motion to Travel

[Dkt. # 229], the motion is GRANTED.

       It is ORDERED that the defendant may travel to:

            1.   Palatka, Florida on October 15, 2019
            2.   Orange Park, Florida on October 16, 2019
            3.   Fleming Island, Florida on October 16, 2019
            4.   Alachua, Florida on October 17, 2019

       Defendant shall provide Pretrial Services with a copy of this Order and his specific travel

itinerary for the trip prior to his departure from the Southern District of Florida. Defendant may

not travel to any location aside from that set out above and must contact Pretrial Services within

the first business day by telephone upon his return.

       SO ORDERED.




                                                          AMY BERMAN JACKSON
                                                          United States District Judge
Date: October 3, 2019
